


Exhibit 10.3.1

 

AMENDMENT NO. 1

TO
REGISTRATION RIGHTS AGREEMENT

 

THIS AMENDMENT NO. 1 to Registration Rights Agreement (this “Amendment No. 1”)
is entered into as of July 11, 2016, by and between GMS Inc., a Delaware
corporation (the “Company”), and AEA GMS Holdings LP, a Delaware limited
partnership (“AEA”), to amend the Registration Rights Agreement, dated as of
April 1, 2014 (as amended, modified or supplemented from time to time, the
“Registration Rights Agreement”) by and among the Company, certain affiliates of
AEA and the other Holders party thereto, with such amendment to be effective at
the Effective Time (as defined below).  Capitalized terms used but not defined
in this Amendment No. 1 shall have the meanings ascribed to them in the
Registration Rights Agreement.

 

WHEREAS, AEA holds as of the date hereof, and held as of the Effective Time, a
majority of the Registrable Securities then held by all Holders; and

 

WHEREAS, AEA and the Company desire to set forth herein an amendment to the
Registration Rights Agreement in accordance with Section 4.4 thereof.

 

NOW, THEREFORE, in consideration of the respective covenants contained herein
and intending to be legally bound hereby, the parties agree as follows:

 

1.             Amendment to Section 2.7(c).  The reference to “AEA” in
Section 2.7(c) of the Registration Rights Agreement is hereby deleted and
replaced with “the Company”.

 

2.             Effectiveness. This Amendment No. 1 shall be deemed to be
effective and in full force and effect immediately prior to the time the SEC
declared effective the Company’s registration statement on Form S-1 (File
No. 333-205902) relating to the initial public offering of the Company’s common
stock (the “Effective Time”).  Except as expressly amended by this Amendment
No. 1, all terms and provisions of the Registration Rights Agreement shall
remain unchanged and in full force and effect without modification, and nothing
herein shall operate as a waiver of any party’s rights, powers or privileges
under the Registration Rights Agreement.

 

3.             Counterparts. This Amendment No. 1 may be executed and delivered
in any number of separate counterparts (including by facsimile or electronic
mail), each of which shall be an original, but all of which together shall
constitute one and the same instrument.

 

4.             Governing Law; Arbitration.

 

4.1.           This Amendment No. 1 will be governed by, and construed in
accordance with, the laws of the State of New York, without giving effect to the
principles of conflict of laws thereof.

 

4.2.           Any controversy or dispute arising out of this Amendment No. 1,
the interpretation of any of the provisions hereof or the action or inaction of
any Person hereunder shall be submitted to arbitration in New York, New York,
before the American Arbitration Association under the commercial arbitration
rules of such Association.  Any award or decision obtained from any such
arbitration proceeding shall be final and binding on the parties, and judgment
upon any award so obtained may be entered in any court having jurisdiction
thereof.  To the fullest extent permitted by law, no action at law or in equity
based upon any claim arising out of or related to this Amendment No. 1 shall be
instituted in any court by any party except: (i) an action to compel arbitration
pursuant to this Section 4.2,

 

--------------------------------------------------------------------------------


 

(ii) an action to enforce an award obtained in an arbitration proceeding in
accordance with this Section 4.2, or (iii) an action for injunctive relief when
and if such relief is appropriate under the terms of this Amendment No. 1.

 

[Remainder of Page Intentionally Left Blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment No. 1 to be signed by
their respective officers thereunto duly authorized, all as of the date first
written above.

 

 

THE COMPANY:

 

 

 

GMS INC.

 

 

 

 

 

By:

/s/ Craig Apolinsky

 

Name:

Craig D. Apolinsky

 

Title:

General Counsel

 

 

 

 

 

AEA:

 

 

 

AEA GMS HOLDINGS LP

 

 

 

By:

AEA GMS Holdings GP LLC, its general partner

 

 

 

By:

/s/ Barbara Burns

 

Name:

Barbara Burns

 

Title:

Vice President

 

[Signature Page to Amendment No. 1 to Registration Rights Agreement]

 

--------------------------------------------------------------------------------
